      Case 1:19-cv-07645-VSB-RWL Document 101-2 Filed 04/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
DINO ANTOLINI,                         : Case No.: 1:19-cv-07645

                                                                             :
                                      Plaintiff,                             :
                                                                             :
         - against -                                                         :
                                                                             :
                                                                             :
ROMAN NIEVES, BARBRA NIEVES, 195                                             :
10TH AVENUE LLC, GASPARE VILLA, ANNA
DA SILVA, and SONNY LOU INC.,
                                                                              :
                                                                              :
                                                                              :
                                       Defendants.                            :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --X
                                                                                  Hon. Vernon S. Broderick


                                 DECLARATION OF DINO ANTOLINI

                  This declaration is made pursuant to 28 U.S.C. § 1746 and S.D.N.Y.

Local Civil Rule 1.9(a) by Dino Antolini as follows:

                  1. I am the Plaintiff in this action.
                  2. I am a resident of the city and state of New York.
                  3. I re-affirm all the facts that are in my Complaint, which was filed in
                       August 15, 2019.
                  4. I am an individual with a disability resulting in an impairment in motor
                       and sensory function of my body and I require a wheelchair for
                       mobility. I have been disabled for multiple decades.
                  5. I suffer from Ataxia, which stops the voluntary control of my muscle
                       movements because of the way it disrupts my nervous system.
                  6. I have other disabilities too that limit my daily life.
                  7. I have undergone multiple surgical interventions, in part consisting
                       ofinternal fixation of a 14-inch intramedullary rod along with seven
                       Kuntscher nails to stabilize my left hip.
Case 1:19-cv-07645-VSB-RWL Document 101-2 Filed 04/19/21 Page 2 of 3




       8. I visited the defendant’s Subject Facility in August of 2019 prior to
          instituting the instant action.
       9. I could not gain entry into the restaurant because the barrier at the
          front door is very high.
       10. When I visited the restaurant, there were no employees outside
          and I could not navigate up to the front door. I saw that it would’ve
          been useless anyway because the blockade barrier was about half
          a foot.
       11. Even if there was a temporary ramp, which there was not, I could
          not have used it because in my experiences as a New York City
          wheelchair user for many years means I have to wait outside for
          hours just to hope the restaurant has the staff available to bring out
          the ramp. Then, they have to know what they’re doing which
          actually happens a lot where they don’t. Those ramps are also very
          unsafe and unsteady and can make things even worse.
       12. I live very close to the Pepe Giallo restaurant. I live at 225 West
          23rd street, which is right off the corner of 23rd and 10th. The
          restaurant Pepe is only a block away, right off 22nd and 10th.
       13. I am an Italian American and very much love Italian restaurants
          here in New York City.
       14. My life is difficult and so I love to go out to dinner with my wife and
          enjoy restaurants with her, especially Italian restaurants.
       15. Pepe Giallo is an Italian restaurant that gets good reviews for its
          good food.
       16. As stated in my Complaint, I seek to have the defendants make
          this facility accessible pursuant to the Americans With Disabilities
          Act.
       17. I want to, and intend to visit the facility as soon as possible, but I
          physically cannot do that until they fix the violations.
       18. My attorney in this lawsuit, Stuart Finkelstein, has advised me that
          the defendants in this case will not make the facilities compliant
          with the Americans with Disabilities Act.
     Case 1:19-cv-07645-VSB-RWL Document 101-2 Filed 04/19/21 Page 3 of 3



              19. I gave the defendants in this case access to my medical records.
              20. I would like to have my day in court and go to trial.
              21. I thank the Judges in this case to help me make the restaurant
                 accessible.



Pursuant to 28 U.S.C. § 1746, I declare under the penalties of perjury the foregoing is true and
correct.




           Executed this 15th day of April, 2021
